DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Patent Application no. 16/181,963, now US Patent no. 10,864,309, filed 6 November 2018, which is a continuation of US Patent Application no. 15/633,189, now US Patent no. 10,149,932, filed 26 June 2017, which is a continuation of US Patent Application no. 15/176,620, now US Patent no. 9,717,833, filed 8 June 2016, which is a continuation of US Application no. 13/618,071, now US Patent no. 9,364,593, filed 14 September 2012, which is a continuation of US Application no. 12/945,594, now US Patent no. 9,364,592, filed 12 November 2010, which is a continuation of US Application no. 11 /728,051, now US Patent no. 7,841,976, filed 23 March 2007, which claims the benefit of priority from US Provisional Application nos. 60/785,259 and 60/785,531 both filed 23 March 2006.

Information Disclosure Statement
The information disclosure statements filed 4 February 202 (2) have been considered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-11, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siess et al. (US Publication no. 2004/0044266 -- disclosed).
In regard to claims 1 and 11, Siess et al. describe an intravascular catheter pump comprising: an non-expandable portion 11 (figure 2), and expandable portion 18 (figures 1 and 2) extending between a proximal end and a distal end, a plurality of struts 24 extending between the nose grommet 22 and the expandable distal end 18, a strut 16 extending between the non-expandable portion 11 and the expandable portion 18, and an impeller 14 disposed in the cannula sized and shaped to be inserted into a portion of the heart (para 26-29).  In Siess et al., opening 17 of Siess et al. may serve as either the inlet or discharge outlet depending on the rotational direction of the impeller.  Thus, strut 16 may serve as a discharge outlet and struts 24 serving as a blood inlet depending on the rotation of the impeller (para 26 and 27).
Siess et al. is considered to substantially describe the structure of the present invention.  However, there appears to be only a single strut 16 associated with the discharge outlet instead of a plurality.  Modification to add additional struts 16 is considered to have been obvious to one of ordinary skill in the art at the time of the invention since it would pertain to the duplication of existing part 16 around the impeller. The motivation for duplicating part 16 around the impeller would be to create a particle filter at the outlet to reduce obstruction that may arise from clotting within the pump cannula or from any clots that may pass through the pump inlet.
Further in regard to claims 1 and 11, Siess et al. teach that the mesh of the expandable portion 18 may be comprised of a material with shape memory such as an elastic spring steel (para 32-33).  While nitinol is not explicitly taught, the elastic spring steel with shape memory is considered to necessarily be similar to and equivalent with nitinol.  Such modification is considered obvious based on choice of material suitable for an intended use.
In regard to claims 5 and 15, strut 16 as duplicated is considered to be capable of permitting outward flow of blood from the expandable portion of the cannula.
In regard to claims 6 and 16, the section at 17 comprising strut 16 serves as an outlet or discharge  to permit fluid flow out of the apparatus
In regard to claims 7 and 17, the struts of Siess et al. are considered structurally capable of preventing obstructions from entering the cannula.
In regard to claims 8 and 18, the duplication of struts 16 in Siess et al. are considered structurally capable of acting as stationary stator blades.
In regard to claims 9 and 19, strut 16 as duplicated is considered to be flat linear elements.
In regard to claims 10 and 20, Siess et al. fails to teach that the discharge struts have an airfoil cross-section.  However, the specification of the present invention fails to provide a critical teaching or advantage for this feature and is therefore considered to comprise a design feature.  Modification of the Siess et al. in this manner is considered to be obvious since it comprises a choice in design.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-15 of U.S. Patent No. 10,864,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘309 patent substantially recites each and every feature of the present invention.  For instance claims 1 and 11 of the ‘309 read on the features of present claims 1 and 11, wherein a cannula is claimed as having a non-expandable portion, an expandable portion extending between a proximal end and a distal end with a plurality of inlet struts extending from the expandable portion distal end, and a plurality of discharge struts extending between the non-expandable portion and the expandable portion proximal end, wherein the plurality of inlet struts and the plurality of discharge struts comprise nitinol, and an impeller disposed in the cannula sized and shaped to be inserted into the heart of a patient.  This language anticipates the invention as claimed.
Similar overlap in scope and features is found in the depending claims 2-5 and 12-15 of the ‘309 patent and depending claims 4-10 and 15-20 of the present invention.

Claims 2-4 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,864,309 in view of claims 11-13, 16, 18, 21-23, 28, and 29 of U.S. Patent No. 9,364,593. The ‘309 patent substantially describes the present invention, however does not cover the limitations of present claims 2-4 and 12-14.  The ‘593 patent recites a similar invention as in the ‘309 patent and the present invention as well as the additionally recited present limitations.  The ‘593 patent in claims 11-13 recites the limitations of present claims 2 and 12.  Claims 18 and 21 recite the limitations of present claims 3 and 13.  Claim 22 recites the limitations of present claims 4 and 14.  Modification of the ‘309 patent in view of the ‘593 patent is considered to comprise an obvious variation of different claim elements.




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 July 2022